                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    RICHARD HOEGEMANN,
         Plaintiff,

          v.                                                     No. 3:16-cv-1460 (VAB)

    DONATO PALMA, JENNIFER DESENA,
    JAMES LONG, & FRANK MIRTO,
         Defendants.


               RULING AND ORDER ON MOTION FOR SUMMARY JUDGMENT

        Richard Hoegemann (“Plaintiff”) brought this action under 42 U.S.C. § 1983 in forma

pauperis alleging various civil rights violations committed by Donato Palma, a Town of East

Haven police officer, and several parole officers employed by the Connecticut Board of Pardons

and Parole, Jennifer Desena, James Long, and Frank Mirto (“State Defendants”) (collectively

“Defendants”) in their individual capacities.

        Officer Palma and the State Defendants have separately moved for summary judgment.

        For the following reasons, both motions for summary judgment are GRANTED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.        Factual Background1

        Richard Hoegemann is a registered sex offender with two prior convictions. State

Defendants’ Statement of Material Facts Not in Dispute, ECF No. 58-2 ¶ 1 (Nov. 1, 2019)

(“State Defs.’ SMF”).

        As of October 25, 2019, Frank Mirto served as the Deputy Director of the Parole and

Community Services Division. Id. ¶ 39. Before that date, from 2012 until the times relevant to


1
  Facts are undisputed unless explicitly noted as disputed. Throughout, certain facts are emphasized as “undisputed”
for clarity.

                                                         1
this case, Mr. Mirto served as Parole Manager of the Special Management Unit, which closely

monitors and supervises convicted offenders who have exhibited problem sexual behavior and

have stipulations for evaluation and treatment for such behavior. Id. Mr. Mirto served as a Parole

Officer or Parole Manager for fifteen years before serving as Deputy Director. Id. James Long

has been a Parole Officer for approximately fifteen years. Id. ¶ 11. Jennifer Desena is also a PO.

Id.

           On November 20, 2013, Mr. Hoegemann was assigned to Ms. Desena’s caseload. Id. ¶ 3

(Nov. 1, 2019) (“State Defs.’ SMF”). As part of his earlier guilty plea to sexual assault,2 Mr.

Hoegemann had to serve twelve-and-a-half years of special parole. Id. ¶ 2.

           On January 8, 2014, Mr. Hoegemann violated various conditions of his Special Parole,

including a new criminal arrest and charges, so he was remanded to the custody of Connecticut’s

Department of Corrections (“DOC”). Id. ¶ 4.

           On May 29, 2014, Mr. Hoegemann received a new criminal sentence of less than a year.

Id. ¶ 5.

           On August 8, 2014, Mr. Hoegemann was reinstated to Special Parole and again assigned

to Ms. Desena. Id. ¶ 6. Ms. Desena met with Mr. Hoegemann prior to his release to Special

Parole, and Mr. Hoegemann signed his conditions of parole, which included a stipulation to GPS

monitoring and a consent to search condition. Id. ¶ 7. The consent to search condition, applicable

to all Connecticut parolees, stated: “I will submit to a search of my person, possessions, vehicle,

residence, business, or other area under my control at any time, announced or unannounced, with

or without cause, by parole or its agents to verify my compliance with the conditions of my




2
    Mr. Hoegemann had another prior conviction for burglary in the second degree. State Defs.’ SMF ¶¶ 1, 2.

                                                          2
parole.” Id. ¶ 8 (citing Ex. B: Statement of Understanding and Agreement – Conditions of

Parole, ECF No. 58-4 at 13 (“Parole Conditions Agreement”)).

       Subsequently, Ms. Desena took a leave of absence from work due to a family matter, and

in her absence, another parole officer inadvertently authorized removal of Mr. Hoegemann’s

GPS monitoring. Id. ¶ 9.

       December 3, 2014 Incident

       On December 3, 2014, Ms. Desena contacted Mr. Hoegemann and directed him to be

home at around 8:00 p.m. for re-installation of an ankle GPS monitoring device. Id. ¶ 10. Ms.

Desena asked James Long to perform this duty, and he agreed. Id. ¶ 12.

       Around 8:07 p.m., the East Haven Police Department received a 911 call. Palma’s Local

Rule 56(a)(1) Statement, ECF No. 59-2 ¶ 1 (Nov. 1, 2019) (“Palma’s SMF”). A male caller

reported having been assaulted by Richard Hoegemann at Robinson Aviation. Id. Officer Donato

Palma, the investigating officer, submitted the eventual warrant for Mr. Hoegemann’s arrest. Id.

¶ 2. As part of his investigation, Officer Palma spoke with Mr. Hoegemann by telephone

between 9:00 p.m. and 10:00 p.m. Id. ¶ 3. These calls were recorded by the East Haven Police

Department. Id.

       At approximately 9:00 p.m., or shortly thereafter, Mr. Long arrived at Mr. Hoegemann’s

residence in Newington. State Defs.’ SMF ¶ 13.

       At approximately 9:22 p.m., Officer Palma first called Mr. Hoegemann. Id. ¶ 4. After a

brief exchange, Mr. Hoegemann handed his phone to Mr. Long, who then had a conversation

with Officer Palma. State Defs.’ SMF ¶ 14. Mr. Long explained to Officer Palma that he did not

know what time Mr. Hoegemann arrived home, but when Mr. Long had arrived, Mr. Hoegemann

was out front with his vehicle, a silver Chrysler 300. Id. ¶ 15. At no point during this first



                                                  3
conversation did Officer Palma inform Mr. Long that he had received authorization to have Mr.

Hoegemann strip searched, nor did Officer Palma request that Mr. Long search Mr.

Hoegemann’s vehicle. Palma SMF ¶¶ 5, 6. During this first call, Mr. Hoegemann indicated that

he did not leave counseling until 7:20 p.m. Id. ¶ 7.

         Also during this first call, Officer Palma never stated that he was aware of Mr.

Hoegemann’s parole status or that he could have him “sent back to jail where he belongs,” nor

did Mr. Hoegemann state that he was “going to file a complaint against Palma for threatening

him.” Id. ¶¶ 9, 10. Mr. Hoegemann never filed a complaint against Officer Palma. Id. ¶ 13.

         After this call, Officer Palma called the Waterbury Parole Office around 9:40 p.m., but no

one answered. Id. ¶ 14. Then, also at approximately 9:40 p.m., Officer Palma called Mr.

Hoegemann again, and spoke with both him and Mr. Long. Id. ¶ 15. Mr. Long communicated

that Mr. Hoegemann was supposed to get out of a counseling session at 7:00 p.m. and meet Mr.

Long at 8:00 p.m. so that Mr. Long could install a GPS bracelet on Mr. Hoegemann, but Mr.

Long had arrived late. State Defs.’ SMF ¶ 16. As a result, Mr. Long could not confirm Mr.

Hoegemann’s location at the time of the crime. Palma SMF ¶ 42. Officer Palma did not inform

Mr. Long that he had received authorization to have Mr. Hoegemann strip searched, nor did

Officer Palma request that Mr. Long search Mr. Hoegemann’s vehicle. Id. ¶¶ 19, 20

(undisputed). Nevertheless, Mr. Hoegemann maintains and testified at his deposition that during

the second call, Officer Palma ordered Mr. Long to strip search him. Id. ¶ 32.3

         Between the first and second conversations and before placing the GPS device, Mr. Long

conducted a pat-down search and may have reached under Mr. Hoegemann’s jacket and into his

waistband to ensure he had no weapons. State Defs.’ SMF ¶ 19. The pat-down was consistent


3
 Officer Palma cites to page 93 of Plaintiff’s deposition, but the reference does not appear on that page.
Nevertheless, because Mr. Hoegemann has admitted the fact, the Court includes it.

                                                          4
with Mr. Long’s years of training and experience. Id. ¶ 20. Because he was alone, Mr. Long

“was concerned, as he is always, about his safety and the safety of others.” Id.

       Mr. Hoegemann also showed Mr. Long a receipt for cigarettes at a nearby store. Id. ¶ 17.

The receipt was time-stamped 9:01 p.m. Id.

       At approximately 9:57 p.m., Officer Palma was able to reach and speak with Ms. Desena.

Palma SMF ¶ 22. During this call, Officer Palma informed Ms. Desena that “the [P]laintiff had

been involved in an incident earlier in the evening and that an arrest warrant for the [P]laintiff,

for breach of peace, and possibly assault third degree was going to be placed on the [P]laintiff.”

State Defs.’ SMF ¶ 28 (undisputed). Ms. Desena relayed to Officer Palma that Mr. Hoegemann

was supposed to have been in counseling until 5:45 p.m. Call Five, ECF No. 59-4 at 33

(transcript of the first phone call between Ms. Desena and Officer Palma); but see Pl.’s Local

Rule 56 Statement, ECF No. 63-1 ¶ 41 (Nov. 22, 2019) (“Pl.’s SMF – Palma”) (alleging that

Officer Palma “well knew that the [P]laintiff ran late and that in fact he could not have

committed the crime at the time alleged in the 911 call”).

        Officer Palma spoke with Ms. Desena again at approximately 10:09 p.m. Palma SMF ¶

25. Officer Palma did not request authorization from Ms. Desena for Mr. Hoegemann to be strip

searched. Id. ¶¶ 23, 26. Ms. Desena also contacted her then-supervisor, Mr. Mirto, and informed

him of the situation. State Defs.’ SMF ¶ 29. Mr. Mirto did not have any personal contact with

Mr. Hoegemann on December 3, 2014. Id. ¶ 40.

       Sometime that evening, Mr. Long also contacted Mr. Mirto, who was also his then-

supervisor, and reported 911 call made to the East Haven Police Department, and that he had

also informed Ms. Desena about the situation. State Defs.’ SMF ¶ 27. Mr. Mirto directed Mr.

Long to leave. Id. Mr. Long recorded the events in his case notes. Id.



                                                  5
       Mr. Long maintains that he did not “strip search the plaintiff as alleged in the complaint,”

State Defs.’ SMF ¶ 21, but according to Mr. Hoegemann, Mr. Long inspected him for bruising

and asked him to remove articles of clothing, Pl.’s Local Rule 56 Statement, ECF No. 64-1 ¶ 21

(Nov. 22, 2019) (“Pl.’s SMF – State Defs.”); Ex. 1: Hoegemann Dep., ECF No. 58-3 at 46:22-24

(Sept. 27, 2019) (“Q. So what articles of clothing did you remove, if anything? A. Sweatshirt, T-

shirt, tank top.”). See also Pl.’s SMF – State Defs. ¶ 21 (“the phrase ‘strip’ search is not a term

with any precise definition”); id. ¶ 24 (admitting “that there was no reference to a strip search in

the recorded telephone calls”). Mr. Long also maintains he never asked Mr. Hoegemann to

remove his T-shirt and undershirt. State Defs.’ SMF ¶ 25; compare id. ¶ 26 (Officer Palma did

not ask Mr. Long to “inspect [P]laintiff’s upper torso to look for marks or scratches, as alleged

by plaintiff in his deposition”), with Pl.’s SMF – State Defs. ¶ 26 (admitting the previous fact).

       According to Mr. Hoegemann, the removal of those three articles of clothing—the

sweatshirt, T-shirt, and tank top—is the “strip search” at issue in this lawsuit. Palma SMF ¶¶ 29,

30 (admitted). Mr. Hoegemann also alleges that this “strip search” occurred while Mr. Long was

on the phone with Officer Palma. Id. ¶ 31.

       Subsequent Parole Actions

       On December 5, 2014, after a case conference, Mr. Mirto authorized and directed Ms.

Desena to remand Mr. Hoegemann to custody. State Defs.’ SMF ¶¶ 30, 42. Other parole officers

who assisted with the remand were Parole Officers Long, Fortuna, and Thompson. Id. The

remand was routine, and Mr. Hoegemann cooperated. Id. ¶ 31; see also id. ¶ 32 (noting that

Conn. Gen. Stat. § 54-127 authorizes any parole officer to arrest and hold any parolee who is

ordered back into actual custody without a written warrant).




                                                  6
       Ms. Desena continued her investigation of the parole violation. Id. ¶ 33. Following Mr.

Mirto’s directions, she spoke with and obtained statements from the complainants in the assault

that occurred on December 3, 2014: Glenn Evans, who was the victim, and Nazia Rahman, who

was a witness and Mr. Hoegemann’s ex-girlfriend. Id. ¶¶ 33, 43. Mr. Mirto witnessed and

notarized one of the statements. Id. ¶ 43. Ms. Desena then prepared a Notice of Parole Violation

Report. Id. ¶ 34.

       Like Ms. Desena, Mr. Mirto was on-duty and present at the Waterbury District Parole

Office on December 5, 2014, when Plaintiff was remanded. Id. ¶¶ 42, 45. At no time did Mr.

Hoegemann complain to Mr. Mirto about an alleged strip search, improper search, or otherwise

improper conduct by any PO. Id. 45. Mr. Hoegemann admits that he testified incorrectly at his

deposition that Mr. Mirto was not present that day. Compare State Defs.’ SMF ¶ 44, with Pl.’s

SMF – State Defs. ¶ 44 (admitting the fact).

       On December 9, 2014, the Notice of Parole Violation Report was served on Mr.

Hoegemann, but he refused to sign it. State Defs.’ SMF ¶ 35. The Notice charged him with

violating condition (1), obey all laws; and condition (6), statutory release criteria, which stated

that Mr. Hoegemann’s release on parole “was no longer compatible with the welfare of society,

and it was not reasonably probable that he could live and remain on parole without violating the

law.” Id. ¶ 36.

       Ms. Desena then completed a Parole Violation Report, adding four addenda based on

new information received before the parole revocation hearing. Id. ¶ 37.

       On December 29, 2014, after reviewing the evidence submitted by the Department of

Correction parole officers, regarding Mr. Hoegemann’s conduct on December 3, the Chairperson




                                                  7
of the Board of Pardons and Paroles found that there was probable cause to issue a warrant for

Mr. Hoegemann’s re-imprisonment. Id. ¶ 55.

        On March 15, 2016, after a parole revocation hearing, by a preponderance of the

evidence, Mr. Hoegemann was found to have violated his conditions of Special Parole. Id. The

parole revocation hearing had been continued “a number of times” at Mr. Hoegemann’s request.

Id. ¶ 59.

        Mr. Mirto did not receive any inmate request or grievance concerning the conduct of any

parole officer with regard to either December 3 or December 5, 2014. Id. ¶ 46. Grievances about

staff misconduct “are taken quite seriously and investigated” by a dedicated staff person in the

Parole and Community Service unit. Id. ¶ 47. Mr. Hoegemann admits he did not file any

grievances concerning the events in this case, id. ¶ 49, but also admits he has used the same

inmate administrative remedy system with regard to other issues, id. ¶ 51. Despite knowing

about the administrative remedies process, Mr. Hoegemann never filed a complaint against any

of the State Defendants. Id. ¶¶ 52-54.

        Subsequent Arrest Actions

        On January 15, 2015, Officer Palma signed an arrest warrant, which charged Mr.

Hoegemann with breach of peace in the second degree and stalking in the second degree. Palma

SMF ¶ 34. As part of his investigation, Officer Palma interviewed Mr. Hoegemann’s ex-

girlfriend, who was present during the December 3, 2014, assault at Robinson Aviation, had a

child with Mr. Hoegemann, and had complained to the Hamden Police Department about alleged

child custody issues and harassment by him. Id. ¶ 43 (undisputed). The warrant listed the

incident date as December 2, 2014, instead of December 3, 2014. Id. The parties dispute whether




                                                8
the incorrect date was a typographical error. Compare State Defs.’ SMF ¶ 56, with Pl.’s SMF –

State Defs. ¶ 56.

       On January 20, 2015, a prosecuting authority signed the arrest warrant, Palma SMF ¶ 35,

and a judge of the Connecticut Superior Court issued the warrant the next day, id. ¶ 36.

       In February 2015, Mr. Hoegemann was arrested under this warrant. Id. ¶ 40.

       On June 16, 2015, the charges against Mr. Hoegemann were dismissed because “the State

[was] not prepared and [Mr. Hoegemann] ha[d] filed a speedy trial motion.” Ex. 4: Transcript of

Proceeding before Judge Maureen Keegan, Connecticut Superior Court, N23-N-CR-

1501551980-S, ECF No. 59-7 at 2:19-3:1 (June 16, 2015) (“Arrest Transcript”).

       B.      Procedural History

       On August 26, 2016, while incarcerated at the Corrigan-Radowski Correction Institution,

Mr. Hoegemann filed this lawsuit pro se, alleging various violations against Defendants, which

at that point included East Haven Police Officer Donato Palma and Connecticut Parole Officers

Jennifer Desena, James Long, Frank Mirto, Randy Lagana, Michael Cardona, Kate Fortuna, and

Sheila Thompson. Compl., ECF No. 1 (Aug. 26, 2016). On the same day, he filed a motion for

leave to proceed in forma pauperis and a motion to appoint counsel. Docket Entries, ECF Nos. 2,

3 (Aug. 26, 2016).

       On August 31, 2016, the Court granted his motion for leave to proceed in forma pauperis

Order, ECF No. 7 (Aug. 31, 2016).

       On February 2, 2017, the Court issued an Initial Review Order of Mr. Hoegemann’s

Complaint under 28 U.S.C. § 1915A(b), which dismissed various claims and denied, without

prejudice, Mr. Hoegemann’s motion to appoint counsel. Initial Review Order, ECF No. 8 at 26

(Feb. 2, 2017) (“IRO”).



                                                9
       The Court allowed the following claims to proceed: the Fourteenth Amendment due

process claims against Officers Lagana and Cardona in connection with the parole revocation

hearings held in December 2014 and June 2015; the Fourth Amendment false arrest and

unreasonable search and seizure claims against Officers Mirto, Desena, Long, Fortuna,

Thompson, and Palma; and the Fourth Amendment privacy claim in connection with the search

against Officers Desena, Long, and Palma. Id.

       On February 21, 2017, Plaintiff moved for reconsideration of the Court’s Initial Review

Order with respect to the denial of his motion to appoint counsel. Mot. for Recons., ECF No. 10

(Feb. 21, 2017).

       On March 3, 2017, the Court entered an order directing Mr. Hoegemann to identify a

current mailing address for Officer Lagana, who had already retired and could not be served at

the address for the Waterbury Parole Office. Order, ECF No. 13 at 1-2 (Mar. 3, 2017). The Court

noted that Plaintiff’s failure to do so within sixty days of the date of the order would result in the

dismissal of all claims against defendant Lagana. Id. at 2.

       On March 27, 2017, Plaintiff provided an updated mailing address for service of Officer

Lagana. Notice, ECF No. 16 (Mar. 27, 2017).

       On April 6, 2017, Officer Palma filed a motion to dismiss. Mot. to Dismiss, ECF No. 17

(Apr. 6, 2017).

       On April 10, 2017, the Court denied without prejudice Plaintiff’s motion for

reconsideration of his motion to appoint counsel. Order, ECF No. 19 (Apr. 10, 2017).

       On April 25, 2017, Plaintiff obtained counsel, who filed an appearance. Notice of

Appearance, ECF No. 22 (Apr. 25, 2017).




                                                  10
       On May 26, 2017, Defendants Cardona, Lagana, Fortuna, and Thompson filed motions to

dismiss. Mot. to Dismiss – Cardona & Lagana, ECF No. 28 (May 26, 2017); Mot. to Dismiss –

Fortuna & Thompson, ECF No. 29 (May 26, 2017).

       On June 14, 2017, Plaintiff opposed the second set of motions to dismiss. Docket Entries,

ECF Nos. 31, 32 (June 14, 2017).

       On October 10, 2017, Plaintiff opposed Officer Palma’s motion to dismiss. Mem. in

Opp., ECF NO. 35 (Oct. 10, 2017).

       On March 17, 2018, the Court issued an order on the pending motions to dismiss and

ordered the Clerk of Court to terminate Lagana, Cardona, Fortuna, and Thompson as defendants

in the case. Order, ECF No. 37 at 5 (Mar. 17, 2018). The Court denied Officer Palma’s motion

without prejudice to renewal. Id. Only the Fourth Amendment claims against the current

Defendants remained.

       On August 7, 2019, Desena, Long, and Mirto filed a motion for sanctions. Mot. for

Sanctions, ECF No. 49 (Aug. 7, 2019).

       On August 22, 2019, the Court held a telephonic status conference on the motion for

sanctions. Minute Entry, ECF No. 51 (Aug. 22, 2019). On the same date, the Court denied the

motion for sanctions without prejudice to renewal after the scheduled deposition date. Order,

ECF No. 52 (Aug. 22, 2019).

       On November 1, 2019, Officer Palma and the State Defendants each filed motions for

summary judgment with accompanying statements of material fact and exhibits. State Defs.’

Mot. for Summ. J., ECF No. 58 (Nov. 1, 2019) (containing the other supporting documents);

Mot. for Summ. J., ECF No. 59 (Nov. 1, 2019) (same); see also State Defs.’ Mem. in Supp. of




                                               11
Mot. for Summ. J., ECF No. 58-1 (Nov. 1, 2019) (“State Defs.’ Mem.”); Mem. of Law in Supp.

of Mot. for Summ. J., ECF No. 59-1 (Nov. 1, 2019) (“Palma Mem.”).

       On November 22, 2019, Mr. Hoegemann opposed both motions for summary judgment.

Br. in Opp. to Summ. J Mot. of Def. Donato Palma, ECF No. 63 (Nov. 22, 2019) (“Pl.’s Opp. –

Palma”); Pl.’s SMF – Palma; Pl.’s Br. Concerning the Mot. for Summ. J. of the State Defs., ECF

No. 64 (Nov. 22, 2019) (“Pl.’s Opp. – State Defs.”); Pl.’s SMF – State Defs.

       On December 2, 2019, Officer Palma replied. Palma’s Reply to Pl.’s Obj. to Mot. for

Summ. J., ECF No. 65 (Dec. 2, 2019) (“Palma’s Reply”).

II.    STANDARD OF REVIEW

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient evidence to establish that there is a genuine issue of

material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48 (emphasis in the original).

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.

1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.” (citing Anderson, 477 U.S. at 248)).



                                                 12
       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250. When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the absence of a genuine issue of

material fact,” the non-moving party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory allegations or unsubstantiated

speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation

omitted).

       The party opposing the motion for summary judgment “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First Nat’l

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. See Dufort v. City of N.Y., 874 F.3d 338, 343 (2d

Cir. 2017) (“On a motion for summary judgment, the court must ‘resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.’”). A court will not draw an inference of a genuine dispute of material fact from

conclusory allegations or denials, see Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011),

and will grant summary judgment only “if, under the governing law, there can be but one

reasonable conclusion as to the verdict,” Anderson, 477 U.S. at 250.




                                                13
III.   DISCUSSION

       Section 1983 provides a private right of action against state officials for constitutional

violations:

                   Every person who, under color of any statute, ordinance, regulation,
                   custom, or usage, of any State or Territory . . . subjects, or causes to
                   be subjected, any citizen of the United States or other person within
                   the jurisdiction thereof to the deprivation of any rights, privileges,
                   or immunities secured by the Constitution and laws, shall be liable
                   to the party injured in an action at law, suit in equity, or other proper
                   proceeding for redress. . . .

42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but merely provides a

method for vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271

(1994) (internal quotations and citation omitted).

       Mr. Hoegemann brings claims of false arrest and unreasonable search and seizure under

the Fourth Amendment. The false arrests allegedly occurred when the State Defendants

authorized or participated in remanding Mr. Hoegemann to custody on December 5, 2014, on

charges that he violated the terms of his Special Parole; and when Officer Palma arrested Mr.

Hoegemann on various charges in February 2015. The unreasonable search and seizure allegedly

occurred when Officer Palma and Ms. Desena allegedly authorized Mr. Long’s “strip search” of

Mr. Hoegemann’s person and search of his vehicle on December 3, 2014.

       The Court addresses each of these claims in turn.

              A.       The Alleged Failure to Exhaust Administrative Remedies

       The State Defendants first raise the affirmative defense of failure to exhaust

administrative remedies, arguing that it is undisputed that Mr. Hoegemann failed to exhaust

administrative remedies, and thus all claims against them should be dismissed with prejudice.

State Defs.’ Mem. at 9-12. They emphasize the following undisputed facts: the remaining State



                                                      14
Defendants are all employees of the Connecticut Department of Correction; Mr. Hoegemann was

aware of the administrative remedies available; Mr. Hoegemann did not file any grievances

concerning the events in this case; and Mr. Hoegemann had used the same process with regard to

other issues. Id. at 11-12. According to the State Defendants, Mr. Hoegemann is now barred

from seeking administrative relief because the applicable process under Administrative Directive

9.6 requires him to file grievances within thirty calendar days of the event at issue, which here

occurred on December 5, 2014. Id. at 12.

       In response, Mr. Hoegemann argues that the Prison Litigation Reform Act of 1996, 42

U.S.C. § 1997e, only requires the exhaustion of administrative remedies with respect to “prison

conditions.” Pl.’s Opp. – State Defs.’ at 1. According to Mr. Hoegemann, while “prison

conditions” include “actions taken against inmates by correction officials while they are

incarcerated,” there is no support for expanding this definition to include “actions of parole

officers directed against inmates who are at large under parole supervision.” Id. at 1-2.

       The Court agrees that the Prison Litigation Reform Act only requires the exhaustion of

administrative remedies with respect to “prison conditions,” and Mr. Hoegemann’s claims do not

arise from prison conditions. See 42 U.S.C. § 1997e(a) (“No action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.”); Porter v. Nussle, 534 U.S. 516, 532 (2002) (“[W]e hold that the

PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.”); see also id. at 529 (“It is at least equally plausible, however, that Congress

inserted ‘prison conditions’ into the exhaustion provision simply to make it clear that



                                                 15
preincarceration claims fall outside § 1997e(a), for example, . . . a § 1983 claim against his

arresting officer.”).

         Accordingly, the Court will not dismiss the claims against the State Defendants on this

basis.

            B.      Fourth Amendment False Arrest Claims

         Arrests supported by an officer’s belief that there is probable cause are permitted under

the Fourth Amendment. See Virginia v. Moore, 553 U.S. 164, 171 (2008) (“In a long line of

cases, we have said that when an officer has probable cause to believe a person committed even a

minor crime in his presence, the balancing of private and public interests is not in doubt. The

arrest is constitutionally reasonable.”). When analyzing Section 1983 claims alleging false arrest,

the Second Circuit “generally look[s] to the law of the state in which the arrest occurred.” Davis

v. Rodriguez, 364 F.3d 424, 433 (2d Cir. 2004). “Under Connecticut law, false imprisonment, or

false arrest, is the unlawful restraint by one person of the physical liberty of another.” Russo v.

City of Bridgeport, 479 F.3d 196, 204 (2d Cir. 2007) (citing Outlaw v. City of Meriden, 43 Conn.

App. 387, 392 (1996)) (internal quotation marks omitted). The plaintiff has the burden of

proving an unlawful arrest when bringing a false arrest claim, and “a false arrest claim cannot lie

when the challenged arrest was supported by probable cause.” Id. at 203 (citing Beinhorn v.

Saraceno, 23 Conn. App. 487, 491 (1990)).

         Indeed, “[i]t is well-established that probable cause is a complete defense to claims of

false imprisonment and false arrest.” Johnson v. Ford, 496 F. Supp. 2d 209, 213 (D. Conn.

2007); see also Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996) (“The existence of probable

cause to arrest constitutes justification and is a complete defense to an action for false arrest,

whether that action is brought under state law or under § 1983.” (internal quotation marks



                                                  16
omitted)). An absence of probable cause is also an essential element for a malicious prosecution

claim. See Shattuck v. Town of Stratford, 233 F. Supp. 2d 301, 306 (D. Conn. 2002) (“Under

Connecticut state law, to establish malicious prosecution, the plaintiff must demonstrate . . . that

the defendant acted without probable cause.” (citing Clark v. Town of Greenwich, No.

CV-00177986, 2002 WL 237854, at *3 (Conn. Super. Jan. 24, 2002))); see also Jovanovic v.

City of N.Y., 486 F. App’x 149, 152 (2d Cir. 2012) (summary order) (“An element of any

malicious prosecution claim is the absence of probable cause.”).

               1.      Claim Against State Defendants – Parole Violation and Remand in

                       December 2014

       The first false arrest allegedly occurred when the State Defendants authorized or

participated in remanding Mr. Hoegemann to custody on December 5, 2014, on charges that he

violated the terms of his Special Parole.

       The State Defendants first argue they were objectively reasonable in relying upon

information from police and investigating further by obtaining statements from victims, which

provided probable cause that Mr. Hoegemann had committed a parole violation. State Defs.’

Mem. at 17-19. Next, the State Defendants argue that they had probable cause to charge Mr.

Hoegemann with parole violations because Office Palma relayed he would be seeking an arrest

warrant for criminal charges of assault, stalking, and breach of peace. Id. at 23. Additionally, the

State Defendants had victim statements. Id. As a result, the State Defendants obtained approval

for a remand under Conn. Gen. Stat. § 54-127, which allows the arrest and remand of a parolee

without a written warrant. Id. The State Defendants argue that Mr. Hoegemann cannot prevail

here because “[t]wo separate independent and autonomous neutral factfinders concluded that

probable cause for [P]laintiff’s remand and arrest existed here.” Id. at 25. Finally, the State



                                                 17
Defendants submit they are entitled to qualified immunity on all claims, so summary judgment

should enter in their favor. Id.

        In response, Mr. Hoegemann has conceded that the State Defendants did not violate his

Fourth Amendment rights. Pl.’s Opp. – State Defs. at 3 (“The [P]laintiff, therefore, is constrained

to concede that the actions of the state defendants did not violate his Fourth Amendment

rights.”).

        The Court agrees.

        “Under both federal and Connecticut law, ‘probable cause to arrest exists when police

officers have knowledge or reasonably trustworthy information of facts and circumstances that

are sufficient to warrant a person of reasonable caution in the belief that the person to be arrested

has committed or is committing a crime.’” Zalaski v. City of Hartford, 723 F.3d 382, 389-90 (2d

Cir. 2013); see also State v. James, 261 Conn. 395, 415 (2002) (“Probable cause, broadly

defined, comprises such facts as would reasonably persuade an impartial and reasonable mind

not merely to suspect or conjecture, but to believe that criminal activity has occurred. . . . The

probable cause determination is, simply, an analysis of probabilities.”).

        All of the information relied on by the State Defendants provided probable cause for his

arrest, and undermined Mr. Hoegemann’s false arrest claim. Here, the undisputed facts show that

Officer Palma notified the State Defendants that he would be pursuing an arrest warrant for Mr.

Hoegemann, charging him with breach of peace and possibly assault in the third degree. State

Defs.’ SMF ¶ 28. In addition, the State Defendants conducted their own investigation and

obtained statements from the victim-complainants. Id. ¶¶ 33-34, 43 (undisputed). Finally, under

Conn. Gen. Stat. § 54-127,

                The request of . . . the Board of Pardons and Paroles or its chairman
                shall be sufficient warrant to authorize . . . any officer authorized by

                                                  18
               law to serve criminal process within this state, to return any convict
               or inmate on parole into actual custody; and any such officer . . .
               shall arrest and hold any parolee or inmate when so requested,
               without any written warrant.

Conn. Gen. Stat. § 54-127; see also Petaway v. City of New Haven Police Dep’t, 541 F. Supp. 2d

504, 512 (D. Conn. Mar. 31, 2008) (finding, on a motion for summary judgment, that plaintiff

failed to state a claim of false imprisonment because “he was in fact lawfully in the custody of

the Department of Correction pursuant to the Remand to Custody Order for the parole

violation”).

        Accordingly, the Court will grant summary judgment on the Fourth Amendment false

arrest claim for the State Defendants.

               2.      Claim Against Officer Palma – Criminal Arrest in February 2015

       The second false arrest allegedly occurred when Officer Palma arrested Mr. Hoegemann

on charges of assault, stalking, and breach of peace in February 2015.

       Officer Palma contends there is no genuine issue of material fact that there was probable

cause to arrest Mr. Hoegemann. Def.’s Mem. at 12. First, Officer Palma contends that the

incorrect date in the warrant (December 2, 2014, instead of December 3, 2014) was a scrivenor’s

error not necessary to a finding of probable cause, because all the records show that the events

took place on December 3, 2014. Id. at 15-17. Despite Mr. Hoegemann’s allegations that he had

an alibi for the date and time of the reported criminal incident, Officer Palma emphasizes that it

is undisputed that the alibi was nonexistent. Id. at 16.

       Officer Palma contends that Mr. Long and Ms. Desena both confirmed with Officer

Palma on December 3, 2014, that they could not provide an alibi for Mr. Hoegemann. Id. Officer

Palma emphasizes the undisputed fact that the reported criminal incident took place before Mr.

Long arrived to place the GPS monitoring device on Mr. Hoegemann, further diminishing the

                                                  19
strength of Mr. Hoegemann’s claimed alibi. Id. at 17-19. Officer Palma also submits that he was

not required to accept Mr. Hoegemann’s representations that he was at his residence at the time

of the criminal incident. Id. at 20. As a result, Officer Palma argues that there is no genuine issue

of material fact that the date of the incident on the warrant was not necessary to finding probable

cause. Id. at 20. Furthermore, Officer Palma argues that even if there is a genuine dispute of

material fact, he is entitled to qualified immunity. Id. at 21-23.

       In response, Mr. Hoegemann argues that Officer Palma knew he had a possible alibi

defense for December 3, 2014, because “he knew that state parole officers were able to provide

corroboration that the [P]laintiff was elsewhere than at the scene of the alleged assault at times

not to [sic] far removed from the time of the alleged assault, although they could not corroborate

[P]laintiff’s claimed alibi for the precise time period of the alleged assault.” Pl.’s Opp – Palma at

1. Instead of stating the correct date and thus disclosing Mr. Hoegemann’s alleged alibi defense

in the warrant application, Mr. Hoegemann submits that Officer Palma “lied about a critical fact

which was not open to dispute.” Id. at 1-3. Mr. Hoegemann contends that had Officer Palma

provided the correct date, “[i]t is likely that the issuing judge, seeing that, would have declined to

issue the warrant.” Id. at 2. In Mr. Hoegemann’s view, when a police officer “intentionally or

recklessly withholds exculpatory information while making the complaint, resulting in an arrest

and prosecution that otherwise would not have occurred, there is liability.” Id. at 5 (citations

omitted). Finally, Mr. Hoegemann notes that his criminal prosecution was “favorably

terminated.” Id.

       In reply, Officer Palma emphasizes that it is undisputed that the Connecticut Parole

Officers “did not and could not corroborate” Mr. Hoegemann’s claimed alibi. Palma Reply at 2.

Officer Palma also submits that Mr. Hoegemann has not provided specific citations that



                                                  20
demonstrate what parts of his alibi either parole officer allegedly corroborated. Id. at 5. Officer

Palma emphasizes that Mr. Hoegemann admitted two crucial facts: (1) Ms. Desena told Officer

Palma that Mr. Hoegemann was supposed to be in counseling until 5:45 p.m. on December 3,

2014, compare Palma SMF ¶ 41, with Pl.’s SMF – Palma ¶ 41; and (2) Mr. Long confirmed to

Officer Palma during their second telephone conversation around 9:40 p.m. that night that “he

could not account for Mr. Hoegemann’s whereabouts at the time of the criminal incident,”

compare Palma SMF ¶ 42, with Pl.’s SMF – Palma ¶ 42. Palma Reply at 6-7. Accordingly,

Officer Palma notes that “[b]y Plaintiff’s own admissions, the Parole Officers did not corroborate

his alibi, in whole or in part.” Palma Reply at 7.

       The Court agrees.

       To challenge a finding of probable cause, “the plaintiff must make a ‘substantial

preliminary showing’ that the affiant knowingly and substantially, or with reckless disregard for

the truth, made a false statement in his affidavit and that the allegedly false statement was

‘necessary to the finding of probable cause.’” Golino v. City of New Haven, 950 F.2d 864, 870-

71 (2d Cir. 1991) (citing Franks v. Delaware, 438 U.S. 154, 155-56 (1978)).

       In this case, because a judge of the Connecticut Superior Court, a “neutral magistrate,”

issued the arrest warrant on January 21, 2015, Palma SMF ¶ 36, there is thus “a presumption that

it was objectively reasonable for the officers to believe that there was probable cause.” See

Golino, 950 F.2d at 870 (citing United States v. Ventresca, 380 U.S. 102, 109 (1965)). The

undisputed facts are that the East Haven Police Department received a 911 call from a male

alleging he had been assaulted by Mr. Hoegemann, Palma’s SMF ¶ 1, and Mr. Hoegemann did

not have an alibi because the parole officers, Ms. Desena and Mr. Long, “could not account for

Mr. Hoegemann’s whereabouts at the time of the criminal incident,” id. ¶¶ 41, 42.



                                                 21
        Beyond his own allegations, Mr. Hoegemann has not shown that Officer Palma

intentionally or recklessly wrote the incorrect date in the arrest warrant application. In addition,

even if the typographical error was an intentional misstatement, Mr. Hoegemann has not shown

that the incorrect date of December 2, 2014, instead of December 3, 2014, was material and

“necessary to the finding of probable cause.” Golino, 950 F.2d at 870; see also Jaegly v. Couch,

439 F.3d 149, 154 (2d Cir. 2006) (“[W]e conclude here that a claim for false arrest turns only on

whether probable cause existed to arrest a defendant, and that it is not relevant whether probable

cause existed with respect to each individual charge, or, indeed, any charge actually invoked by

the arresting officer at the time of arrest.”).

        Even if there was a genuine dispute of material fact as to whether Officer Palma had

probable cause to arrest Mr. Hoegemann, Officer Palma may be entitled to summary judgment

on qualified immunity grounds. See generally Gonzalez v. City of Schenactady, 728 F.3d 149,

158 (2d Cir. 2013) (affirming district court’s summary judgment ruling that, though defendants

arrested plaintiff without probable cause and conducted an unreasonable search under the Fourth

Amendment, defendants were nevertheless entitled to summary judgment on qualified immunity

grounds).

        “Qualified immunity protects federal and state officials from money damages and

unnecessary and burdensome discovery or trial proceedings.” Coollick v. Hughes, 699 F.3d 211,

219 (2d Cir. 2012) (citing Crawford-El v. Britton, 523 U.S. 574, 598 (1998)) (internal quotation

marks omitted); see also Jones v. Parmley, 465 F.3d 46, 55 (2d Cir. 2006) (“Qualified immunity

shields police officers acting in their official capacity from suits for damages unless their actions

violate clearly-established rights of which an objectively reasonable official would have known.”

(internal quotation marks omitted)). It “is an affirmative defense that the defendants have the



                                                  22
burden of raising in their answer and establishing at trial or on a motion for summary judgment.”

Coollick, 699 F.3d at 219. “An officer conducting a search is entitled to qualified immunity

where clearly established law does not show that the search violated the Fourth Amendment.”

Pearson, 555 U.S. at 243-44 (citing Anderson v. Creighton, 483 U.S. 635, 641 (1987)).

       When a court analyzes the question of whether public officials are entitled to qualified

immunity, there are two issues that guide the inquiry. See Zalaski v. City of Hartford, 723 F.3d

382, 388-89 (2d Cir. 2013). First, the court considers whether “the facts show that the officer’s

conduct violated plaintiff’s constitutional rights.” Id. Second, if the answer is no, “further inquiry

is unnecessary because [ ] there is no viable constitutional claim,” but if the answer is yes, “or at

least not definitively no,” the court may move on to the second question “was the right clearly

established at the time of defendant’s actions?” Id.

       Courts need not consider these two questions in order, and may consider the latter

question first, which may be “particularly appropriate where the former turns on difficult or

novel questions of constitutional or statutory interpretation, but it is nevertheless clear that the

challenged conduct was not objectively unreasonable in light of existing law.” Id. (citing

Pearson v. Callahan, 555 U.S. 223 (2009)) (internal quotation marks omitted).

       “In the Second Circuit, qualified immunity analysis consists of a three-step inquiry

examining whether there is an alleged violation of a constitutional right, whether the right was

clearly established at the time of the conduct, and—if the right was clearly established—whether

the defendants’ actions were objectively reasonable.” Palmieri v. Kammerer, 690 F.Supp.2d 34,

36 (D. Conn. 2010) (quoting Harhay v. Town of Ellington Bd. Of Educ., 323 F.3d 206, 211 (2d

Cir. 2003). “[T]he clearly established right must be defined with specificity.” City of Escondido




                                                  23
v. Emmons, 149 S. Ct. 500, 501 (2019) (finding that defining the clearly established as ‘the right

to be free of excessive force’ was too general).

       It is a “constitutional right[ ] of which a reasonable person would have known” and

“reasonableness is judged against the backdrop of the law at the time of the conduct.” Kisela v.

Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (internal citations and quotations omitted).

“[S]pecificity is especially important in the Fourth Amendment context, where the Court has

recognized that it is sometimes difficult for an officer to determine how the relevant legal

doctrine, here excessive force, will apply to the factual situation the officer confronts.” Mullenix

v. Luna, 136 S.Ct. 305, 308 (2015) (per curiam). “For law to be clearly established, it is not

necessary to identify a case directly on point. But precedent must have spoken with sufficient

clarify to have placed the constitutional question at issue beyond debate.” Mara v. Rilling, 921

F.3d 48, 68 (2d Cir. 2019) (citing Ashcroft v. al-Kidd, 653 U.S. 731, 735 (2011)).

       Even if a court determines that probable cause to arrest was lacking, “an officer will still

be entitled to qualified immunity . . . if he can establish that there was ‘arguable probable cause’

to arrest.” Zalaski, 723 F.3d at 390 (quoting Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004).

“Arguable probable cause exists if either (a) it was objectively reasonable for the officer to

believe that probable cause existed, or (b) officers of reasonable competence could disagree on

whether the probable cause test was met.” Id.

       The issue thus is whether Officer Palma reasonably believed that the date of the incident

on the warrant application was necessary to find probable cause. There is undisputed evidence of

not only the 911 call identifying Mr. Hoegemann by name, but also his lack of an alibi for the

relevant time period and admitted history of harassing one of the victim-witnesses, his ex-

girlfriend. Palma’s SMF ¶¶ 10, 42, 43. Based on this undisputed evidence, Officer Palma had



                                                   24
arguable probable cause to arrest Mr. Hoegemann, even with the incorrect incident date listed on

the warrant. See Zalaski, 723 F. 3d at 390 (dismissing false arrest and malicious prosecution

claims because officers had arguable probable cause); see also Mulligan v. Rioux, 229 Conn.

716, 770 (1994) (“[W]ell-established principles instruct that qualified immunity is appropriate if

the affidavit accompanying the warrant is sufficient, after correcting for material misstatements

or omissions, to support a reasonable officer’s belief that probable cause existed.”).

       Because probable cause is a complete defense to claims of false arrest and malicious

prosecution, the Court will dismiss the false arrest claim (and to the extent malicious prosecution

is also asserted, that claim as well) against Officer Palma.

           C.      Fourth Amendment Unreasonable Search and Seizure Claims

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

Amend. IV.; see Terry v. Ohio, 392 U.S. 1, 9 (1968) (“[W]hat the Constitution forbids is not all

searches and seizures, but unreasonable searches and seizures.” (internal quotations and citation

omitted)). “Whether a search is reasonable is determined by assessing, on the one hand, the

degree to which it intrudes upon an individual’s privacy and, on the other, the degree to which it

is needed for the promotion of legitimate governmental interests.” United States v. Massey, 461

F.3d 177, 178 (2d Cir. 2006) (internal quotation marks omitted). In conducting this balancing

test, “[c]ourts must examine the totality of the circumstances surrounding the search, which

includes the Plaintiff’s status as a parolee.” Rivera v. Madan, No. 10-CIV-4136 (PGG), 2013

WL 4860116, at *4 (S.D.N.Y. Sept. 12, 2013); see also Samson v. California, 547 U.S. 843, 852

(2006) (“The extent and reach of these conditions [to which parolees are subject] clearly




                                                 25
demonstrate that parolees like petitioner have severely diminished expectations of privacy by

virtue of their status alone.”).

         Because the Fourth Amendment balancing test requires a court to weigh the intrusion on

an individual’s privacy against the degree to which the intrusion is needed to promote “legitimate

governmental interests,” see Massey, 461 F.3d at 178, it is necessary to assess the state’s “search

regulations for parolees as they have been interpreted by state corrections officials and state

courts” to determine whether a search of a parolee violated the Fourteenth Amendment, United

States v. Grimes, 225 F.3d 254, 258-59 (2d Cir. 2000).

         The Connecticut Supreme Court has found that “[t]he standard required to justify the

search here by a probation officer[,] while properly less stringent than probable cause, . . . is that

which may be found in the emerging and now rather stabilized concept of ‘reasonable suspicion,’

that is used in other contexts in and about the criminal law.” State v. Smith, 207 Conn. 152, 174

(1988) (internal quotation marks omitted). The “reasonable suspicion standard requires no more

than that the authority acting,” such as a probation officer, “be able to point to specific and

articulable facts that, taken together with rational inferences from those facts, reasonably warrant

a belief that a condition of probation has been or is being violated.”4 Id. at 691-92 (internal

quotation marks omitted); see also United States v. Perea, 986 F.2d 633, 639-40 (2d Cir. 1993)

(discussing the need to show a legitimate expectation of privacy in the location or object

searched); United States v. Wilson, 699 F.3d 235, 245-46 (2d Cir. 2012) (applying the Fourth

Amendment to the search of a vehicle).


4
  While State v. Smith discussed a probationer rather than a parolee, the Connecticut Supreme Court recognized
similarities between probationers and parolees with respect to Fourth Amendment rights. Smith, 540 A.2d at 691-92.
(“As with parolees, it may be crucial to the success of a probation program for a probation officer to have access to
some information that a probationer may be unwilling to divulge and so a probation officer needs to be able to act in
a manner that could not be tolerated if done by a policeman or other agent of the state with respect to an ordinary
citizen under the [F]ourth [A]mendment.” (internal quotation marks omitted)).

                                                         26
                1.      Claim against Officer Palma

        Officer Palma first argues that there is no dispute he ever requested authorization for a

strip search from Ms. Desena, nor did he request or direct Mr. Long to strip search Mr.

Hoegemann’s person or search his car on December 3, 2014. Palma’s Mem. at 5-6. Although

Officer Palma spoke with Mr. Long on the phone twice and “numerous questions were asked and

information exchanged,” Officer Palma argues that he “at no point” made any request that Mr.

Hoegemann or his property be searched by Mr. Long. Id. at 7. Additionally, Officer Palma

argues it was “simply impossible for [him] to have requested authorization for a strip search

from Parole Officer Desena and to have that strip search[] executed, when Officer Palma did not

actually speak with Parole Officer Desena until after the call during which the plaintiff maintains

the strip search occurred.” Id. at 8.

        Next, Officer Palma argues that there is no dispute that a strip search ever occurred as a

matter of law. Id. at 10. Even if Mr. Hoegemann was searched, Officer Palma submits that “it did

not constitute a strip search,” because the only articles of clothing removed were his sweatshirt,

T-shirt, and a tank top. Id. at 11.

        In response, Mr. Hoegemann “agrees that there is no evidence that Palma was involved in

the search of his person which was conducted by other defendants in this case and makes no

claim against Palma for that search.” Pl.’s Opp. – Palma at 2.

        Accordingly, the Court will grant summary judgment for Officer Palma on the Fourth

Amendment unreasonable search and seizure claim.

                2.      Claim against State Defendants

        The State Defendants argue that there is no strip search at issue here, and Mr.

Hoegemann consented to searches as a condition of his Special Parole. State Defs.’ Mem. at 13.



                                                 27
The State Defendants submit that Mr. Long conducted a pat-down prior to placing the GPS

monitoring system and that Mr. Long “may have reached under [P]laintiff’s jacket or sweatshirt

and patted along the waist band to assure himself that plaintiff had no weapons.” Id. at 15. Even

if Mr. Hoegemann’s sweatshirt, T-shirt, and undershirt were removed, the State Defendants

submit that as a parolee, he had diminished expectations of privacy by virtue of his status alone.

Id. As a result, the State Defendants argue that even if the Court were to credit Mr. Hoegemann’s

allegations, the search as described “is not an intrusive search of a parolee that is unreasonable

under all the totality of circumstances of this case.” Id. at 17.

        In response, Mr. Hoegemann has conceded that the State Defendants did not violate his

Fourth Amendment rights. Pl.’s Opp. – State Defs. at 3 (“The [P]laintiff, therefore, is constrained

to concede that the actions of the state defendants did not violate his Fourth Amendment

rights.”).

        The Court agrees.

        In Samson v. California, the United States Supreme Court (“Supreme Court”) held that

parolees are “subject to special conditions,” and the “extent and reach of these conditions clearly

demonstrate that parolees like petitioner have severely diminished expectations of privacy by

virtue of their status alone.” 547 U.S. 843, 852 (2006). The Supreme Court emphasized that “a

State has an ‘overwhelming interest’ in supervising parolees because ‘parolees . . . are more

likely to commit future criminal offenses,’” id. at 853 (quoting Pa. Bd. of Probation and Parole

v. Scott, 524 U.S. 357, 365 (1998)), and that “a State’s interests in reducing recidivism and

thereby promoting reintegration and positive citizenship among probationers and parolees

warrant privacy intrusions that would not otherwise be tolerated under the Fourth Amendment,”

id. (citation omitted). Because it is undisputed that Mr. Hoegemann had to and did consent to



                                                  28
searches as a condition of his parole, State Defs.’ SMF ¶¶ 7, 8, and that when the alleged strip

search occurred, he was serving his twelve-and-a-half-year sentence of Special Parole, id. ¶ 2,

the Court will dismiss Mr. Hoegemann’s Fourth Amendment unreasonable search and seizure

claims. See Sampson, 547 U.S. at 857 (“[W]e conclude that the Fourth Amendment does not

prohibit a police officer from conducting a suspicionless search of a parolee.”).


IV.    CONCLUSION

       For the foregoing reasons, both motions for summary judgment are GRANTED.

       The Clerk of Court is directed to close the case.

       SO ORDERED at Bridgeport, Connecticut, this 23rd day of December, 2019.

                                                     /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                29
